         Case 1:20-cv-02875-CCB Document 21 Filed 11/19/20 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                               DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                                      November 19, 2020



MEMORANDUM TO COUNSEL


       Re:      Maryland Congress of Parents and Teachers, Inc. v. National Congress of
                Parents and Teachers, Inc.
                Civil No. CCB-20-2875

Dear Counsel:

        This will confirm the results of our conference call yesterday. The defendant intends to
file a motion to dismiss raising service of process and other substantive issues, and will do so by
December 3, 2020.

       Despite the informal nature of this ruling, it shall constitute an Order of Court,
and the Clerk is directed to docket it accordingly.

                                                      Sincerely yours,


                                                              /S/

                                                      Catherine C. Blake
                                                      United States District Judge
